DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 17-21, filed 12/01/2021, with respect to the claim 21 and its dependent claims have been fully considered and are persuasive, therefore the rejections directed towards claim 21 and its dependent claims of the office action dated 08/02/2021 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Miller (reg. no. 59834) on March 7, 2022.

The application has been amended as follows: 


IN THE CLAIMS:
Withdrawn claims 9-20 are cancelled.
Claims 28, and 30-33 are cancelled.
Claim 21, lines 25-27,
“a setting portion disposed in the discharge fluid tube and directly connected to the first and second discharge ports, and being configured to increase a pressure of the operation fluid at the first and second discharge ports,”
has been changed to
--a setting portion, wherein the setting portion includes one selected from a group consisting of a cooler, a check valve, a throttle, and a relief valve; and wherein the setting portion is directly connected to the first and second discharge ports, and being configured to increase a pressure of the operation fluid at the first and second discharge ports,--

This examiner’s amendment has been made to place the claims into condition for allowance and to preclude an interpretation of “a setting portion” under U.S.C. 112(f).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious the a hydraulic system including the recited valves, valve ports, fluid tubes, specified connections, valve system functions, a setting portion configured to increase a pressure of the operation fluid at a first and second discharge ports of a first control valve, etc. as claimed in claim 21. The closest prior art Miki does not have the claimed valve structure and the 
Claims 22, 26, 27, and 29 are allowed at least because they depend from allowed claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        March 7, 2022